internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-132133-01 date june re legend trustor a trustor b_trust trust a_trust b_trust c trust a-1 trust b-1 trust c-1 child a child b child c date date date date dear this is in response to your letter dated date in which a ruling was requested concerning the income estate gift and generation-skipping_transfer gst tax consequences of a proposed merger of two trusts trustor a and trustor b created a revocable_trust trust on date the trust was amended on date trustor a died in on date and under part of his will he bequeathed the residue of his estate to trust upon the death of trustor a_trust provides that a surviving spouse’s trust is to be created to hold trustor b’s share of community_property and other assets of trustor b under the terms of trust the plr-132133-01 balance of the trust assets transferred to the trust by trustor a passed to an irrevocable family_trust under the terms of the family_trust trustor b is the sole beneficiary during her lifetime upon the death of trustor b the family_trust assets are to be divided equally with one share held in separate trust for each surviving child and one share held in trust for each deceased child with surviving issue trustor b died in date trustor b was survived by child a child b and child c accordingly the family_trust was divided into trust a_trust b and trust c each trust benefiting child a child b and child c respectively under the terms of trust a_trust b and trust c the trustee is to pay the trust income at least quarterly and distribute principal if necessary or advisable for the health support education and maintenance of such child each child has a testamentary special_power_of_appointment over such child’s trust and may appoint the remaining trust estate to one or more of trustors’ issue or the spouse of a deceased issue upon the death of a child the child’s remaining unappointed trust estate passes either outright or in trust to the child’s issue per stirpes the executor for trustor a’s estate did not allocate any of trustor a’s gst_exemption to family_trust it is represented that at trustor a’s death trustor a had dollar_figure million gst_exemption available and that the assets passing to family_trust were less than dollar_figure million in value it is also represented that trustor a made no other bequests that would be direct skips for purposes of sec_2632 and made no other transfers to nonexempt trusts to which gst_exemption would be allocated under sec_2632 under sec_26_2632-1 trustor a’s gst_exemption is automatically allocated on the due_date for filing trustor a’s federal estate_tax_return to the assets passing to the family_trust as a result of the allocation to family_trust trust a_trust b and trust c each have a zero inclusion_ratio it is represented that no additions have been made to the family_trust since initial funding or to trust a_trust b and trust c at the time of trustor b’s death virtually all of her assets were held in the surviving spouse’s trust under the terms of the surviving spouse’s trust the trust assets are to be divided and held under terms identical to the terms that govern the family_trust the surviving spouse’s trust was divided equally with one share held in separate trust for each surviving child surviving spouse’s trust was divided into trust a-1 trust b-1 and trust c-1 each trust benefiting child a child b and child c respectively the executor of trustor b’s estate did not allocate any of trustor b’s gst_exemption to trust a-1 trust b-1 or trust c-1 it is represented that at trustor b’s death trustor b had dollar_figure gst_exemption available and that the assets passing to trust a-1 trust b-1 and trust c-1 were less than dollar_figure in value it is also represented that trustor b made no other bequests that would be treated as direct skips under sec_2632 and made no other transfers to nonexempt trusts to which gst_exemption would be allocated to under sec_2632 under sec_26_2632-1 trustor b’s gst_exemption is automatically allocated pro_rata on the due_date for filing trustor b’s federal estate_tax_return to the assets passing to trust a-1 trust b-1 and trust c-1 as a result of the allocation of the gst_exemption trust a-1 trust b-1 and trust c-1 plr-132133-01 each have a zero inclusion_ratio it is represented that no additions have been made to these trusts since the trusts were initially funded all trusts whether created under the family_trust or under the terms of the surviving spouse’s trust must terminate years after the death of the last to die of trustor a trustor b and their issue who were living on the death of the first trustor to die as a result of the foregoing each child now is the beneficiary of two separate trusts with identical provisions in order to save administrative expenses the trustees seek to merge trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 you have requested the following rulings the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not cause trust a_trust a-1 trust b_trust b-1 trust c or trust c-1 to recognize gain_or_loss under sec_61 and sec_1001 pursuant to sec_1015 the basis for each asset held in trust after the merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will be the same as the basis of those assets prior to the merger pursuant to sec_1223 the holding_period for each asset held in trust a-1 trust b-1 and trust c-1 after the merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will include the holding_period for each asset held in trust a_trust b and trust c prior to the merger the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not cause any constructive or actual additions to trust a-1 trust b-1 or trust c-1 and after the merger trust a-1 trust b-1 and trust c-1 will not lose their exempt status under sec_2601 the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not be generation-skipping transfers and will not be subject_to gst tax under sec_2601 and will not cause any distributions from trust a to trust a-1 trust b to trust b-1 or trust c to trust c-1 upon the merger to become subject_to gst tax provided there are no post-merger additions to the trusts child a child b and child c’s exercise of a special_power_of_appointment provided under the terms of the successor trusts trust a-1 trust b-1 and trust c-1 will not cause any distributions from the successor trusts or distributions upon termination of the successor trusts to be subject_to the gst tax the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not cause child a child b or child c to have made a taxable gift under chapter plr-132133-01 the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not cause the interest that child a child b and child c has in the respective successor trust to be included in such child’s gross_estate under sec_2033 sec_2036 sec_2037 sec_2038 and sec_2041 except for the accrued but unpaid net_income at such child’s death ruling_request sec_61 of the internal_revenue_code provides that gross_income includes all income from whatever source derived sec_61 specifically includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale or other exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional interest such an exchange is a disposition under sec_1001 an exchange of property results in the realization of gain only if the properties exchanged materially differ 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite in the present ruling_request the taxpayers represent and the underlying documents support that the terms and provisions of the trusts being merged are identical the current beneficiaries as well as remainder beneficiaries will possess the same income and remainder interests before and after the merger of the trusts consequently the interests of the beneficiaries after the merger will not materially differ from their interests under trust accordingly the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not cause the trusts to recognize gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 ruling_request sec_2 and sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis is the same as it would be in the hands of the grantor increased in the amount of gain plr-132133-01 or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer is made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person accordingly we conclude that the basis of the assets in the successor trusts will be same as the basis of those assets in trust a_trust a-1 trust b_trust b-1 trust c and trust c-1 prior to the merger in addition we conclude under sec_1223 the holding_period for each asset held in trust a-1 trust b-1 and trust c-1 after the merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will include the holding_period for each asset in trust a_trust b and trust c prior to the merger ruling_request sec_4 and sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that the applicable_rate is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides in part that the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer will be equal to the excess if any of over the applicable_fraction determined for the trust from which such transfer is made the applicable_fraction generally is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust plr-132133-01 sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure million adjusted for inflation to dollar_figure for the year which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_26_2632-1 of the generation-skipping_transfer_tax regulations generally provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made sec_2652 provides that the transferor for generation-skipping_transfer_tax purposes is the decedent for purposes of chapter and the donor for purposes of chapter sec_2654 provides that the portions of a_trust attributable to transfers from different transferors are treated as separate trusts sec_26_2642-4 provides that if separate trusts created by one transferor are consolidated a single applicable_fraction for the consolidated trust is determined the numerator of the redetermined applicable_fraction is the sum of the nontax portions of each trust immediately prior to the consolidation in the present case trust a_trust b and trust c are identical to trust a-1 trust b-1 and trust c-1 respectively and each trust has an inclusion_ratio of zero trustor a is the transferor for generation-skipping_transfer purposes with respect to trust a_trust b and trust c trustor b is the transferor for generation-skipping_transfer purposes with respect to trust a-1 trust b-1 and trust c-1 see sec_2652 after the merger the portion of each successor trust attributable to trustor a will be treated as a separate trust from the portion of the successor trust that is attributable to trustor b for purposes of chapter see sec_26_2654-1 the portion of each successor trust attributable to trustor a will have an inclusion_ratio of zero following the merger the portion of each successor trust attributable to trustor b will also have an inclusion_ratio of zero following the merger see sec_26_2642-4 accordingly the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not i cause any constructive or actual additions to the successor trusts trust a-1 trust b-1 and trust c-1 ii will not be generation-skipping transfers iii will not be subject_to gst tax under sec_2601 iv will not cause any distributions from trust a to trust a-1 trust b to trust b-1 or trust c to trust c-1 upon the merger to be subject plr-132133-01 to gst tax provided there are no post-merger additions and v each successor trust will be exempt from gst tax ruling_request sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 defines the term general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2652 provides that the transferor for generation-skipping_transfer_tax purposes is the decedent for purposes of chapter and the donor for purposes of chapter sec_26_2652-1 provides in general that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_26_2652-1 provides that a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent’s gross_estate as determined under sec_2031 or sec_2103 in the present case child a child b and child c possess a testamentary_power_of_appointment to appoint any remaining trust estate in trust a_trust a-1 trust b_trust b-1 trust c and trust c-1 respectively to one or more of trustors’ issue or spouse of a deceased issue child a child b and child c may not appoint the trust estate to himself or herself his her estate his her creditors or the creditors of his her estate accordingly the testamentary_power_of_appointment is not a general_power_of_appointment if child a child b or child c exercises his her power at death or if the power lapses because it is not a general_power_of_appointment the exercise or lapse of the power will not be treated as a transfer of property for purposes of sec_2041 child a child b and child c will not be treated as transferors for purposes of chapter thus we conclude child a child b and child c’s exercise of a testamentary special_power_of_appointment provided under the terms of the successor trusts trust a-1 trust b-1 and trust c-1 will not cause any distributions from the respective successor trust to be subject_to the gst tax ruling_request sec_2501 imposes a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise plr-132133-01 whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in the present case the interests of child a child b and child c before and after the proposed merger are identical accordingly the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not cause child a child b or child c to have made a taxable gift under chapter ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent’s death sec_2036 provides that the value of the decedent’s gross_estate includes the value of all property to the extent of any interest transferred by the decedent with respect to which the decedent has retained for life either an income_interest in the property or the right to designate the persons who will possess or enjoy the property or have an interest in the income of the property sec_2038 provides that in the case of transfers after date the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or when any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive under the terms of trust and after the merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 the interest of child a child b and child c will terminate at the child’s death and the corpus will either pass outright or be held in further trust for the benefit of each child’s issue accordingly child a child b and child c will not have an interest in the corpus of the respective trust at the time of such plr-132133-01 child’s death for purposes of sec_2033 child a child b and child c possess a testamentary special_power_of_appointment to appoint the trust estate to one or more of the trustors’ issue or the spouse of a deceased issue child a child b and child c do not possess a general_power_of_appointment as defined under sec_2041 further child a child b and child c have not transferred property to the respective trust for purposes of sec_2036 sec_2037 and sec_2038 under the facts as presented we conclude that the proposed merger of trust a into trust a-1 trust b into trust b-1 and trust c into trust c-1 will not cause the interest that child a child b and child c has in the respective successor trust to be included in his her gross_estate under sec_2033 sec_2036 sec_2037 sec_2038 and sec_2041 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries sincerely yours lorraine e gardner enclosure copy for sec_6110 purposes
